Citation Nr: 1635610	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an anxiety disorder, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

These matters were before the Board in September 2015, when they were remanded for additional development.  

The issues of entitlement to service connection for PTSD and an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2006 Board decision denied service connection for a variously diagnosed psychiatric disorder, to include anxiety.  The Veteran did not appeal that decision and the decision is final.

2.  Evidence received since the final October 2006 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an anxiety disorder.

CONCLUSIONS OF LAW

1.  The October 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a variously diagnosed psychiatric disorder, to include an anxiety disorder was denied in a October 2006 Board decision on the basis that the Veteran's diagnosed anxiety disorder was not incurred in or otherwise related to service.  Although the Veteran was notified of the Board decision, he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration.  As such, the October 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

In July 2010, the Veteran filed a petition to reopen his claim for "anxiety."  In a January 2011 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in October 2006 includes additional lay statements, private treatment records, VA treatment records, a February 2016 VA PTSD examination report, and the Veteran's testimony at his February 2015 hearing.  All the evidence is new, in that it was not previously   of record at the time of the October 2006 Board decision.  Furthermore, the medical evidence and lay statements are material because they address whether the psychiatric disorder was incurred in or otherwise related to the Veteran's military service.  Specifically, the February 2016 examiner provided a provisional diagnosis of an anxiety disorder and indicated that while there was no clear evidence that this disorder began during service, she could not rule out the possibility that the Veteran had a legitimate disorder that stemmed from his military service.  While speculative, the examiner nevertheless indicated that there was a possible relationship between the Veteran's anxiety disorder and his prior military service.  Accordingly, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an anxiety disorder is reopened.
REMAND

The Board finds that further development is necessary prior to appellate review.

In February 2016, the Veteran was afforded a VA PTSD examination in accordance with the September 2015 remand instructions.  The examiner noted that the Veteran had experienced a traumatic event, but indicated that "no response provided" with regard to Criterion B-I.  Nevertheless, the examiner noted symptoms that were related to these criteria, including nightmares, anxiety, and sleep disturbances.  The examiner indicated that there had been indications of exaggeration or over-reporting of symptoms since 2002, which corresponded with the Veteran's attempts to secure benefits.  Nevertheless, the examiner subsequently diagnosed the Veteran with an unspecified anxiety disorder and indicated that she could not rule out the possibility that he also had a legitimate disorder such as PTSD.  The examiner noted that there was insufficient evidence to supply a diagnosis of PTSD, but that it was possible that records from his prior hospitalization or treatment might provide such evidence.  However, she reported that they were unavailable as part of this examination.  The examiner then stated that at this point there was no clear evidence that the Veteran's anxiety disorder began during service, but that she could not rule out that possibility.  

Initially, the Board notes that the examiner's statements regarding whether the Veteran met the criteria for PTSD seem inconsistent.  While she stated that        there was insufficient evidence to supply a diagnosis, she also stated that if he legitimately had PTSD, it did not keep him from working and that if he had a legitimate disorder, such as PTSD, she could not rule out the possibility that it stemmed from his military service.  Additionally, the September 2015 remand directed that the Veteran's claims file be reviewed by the examiner in conjunction with the examination.  While the examiner checked the box indicating that the Veteran's VA e-folder had been reviewed, later in the report the examiner indicated that records from the Veteran's prior hospitalization and treatment were unavailable and noted that the records might provide sufficient evidence to supply a diagnosis of PTSD.  The Board notes that the electronic claims file contains records from    the Veteran's reported hospitalizations.  In light of the above, an additional VA examination is warranted to provide conclusive psychiatric diagnoses and obtain a conclusive opinion regarding whether any diagnosed disorder is related to service or in the case of PTSD, a confirmed in-service stressor.

The record also indicates that there are outstanding VA fee-basis treatment records.  The Veteran's wife indicated that the Veteran received VA fee-basis treatment through the El Paso Behavioral Health System.  While records from that provider from February 2015 through June 2015 are of record, the June 2015 record indicated that the Veteran was scheduled for a follow up appointment in August 2015.  Additionally, a November 9, 2015 VA treatment record indicated that an October 6, 2015 non-VA consult result note from "EPBH" had been received.  However, the referenced record is not contained within the Veteran's VA treatment records.  Accordingly, on remand all VA fee-basis treatment records, to include the October 6, 2015 record, must be associated with the record.   

Despite the fact the record contains conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD, additional development is required regarding the claim.  Specifically, the Veteran reported that during boot camp he was physically assaulted by drill sergeant G.  While the Veteran was provided and returned a VA Form 21-0781, the VA Adjudication Manual directs that a VA   Form 21-0781a, which is specific to claims for PTSD based on personal assault.   Accordingly, on remand, the AOJ must provide the Veteran the requisite form.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 4, 2016 to present, as well as any outstanding fee-basis treatment records, and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses        of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  Send the Veteran a notice letter and VA Form 21-0781a to be completed in connection with his claim for service connection for PTSD based on an alleged in-service personal assault.  

4.  After the above is completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis     for all psychiatric disabilities found.  If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  In doing  so, the examiner should address the April 5, 2011 VA treatment record indicating "PTSD...relate[d] self report[ed] physical and emotional abuse when in training."

For psychiatric diagnoses other than PTSD or personality disorders, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service.  

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


